DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Claims 1-16 and 31-46 are pending. Claims 17-30 are canceled. A complete action on the merits of claims 1-16 and 31-46 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-16 recites that the one or more properties include at least one temperature, capacitance, measured distance between the at least one electrode and a body of the patient, and oxygen saturation of blood of the patient. However, there is no support in the specification that these properties are used to model an electric circuit representative as claimed in claim 1. Paragraphs [0163]-[0185] explains that the model is based on impedance. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-16, 31-33, 35, 37-44 & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor et al. (hereinafter ‘Krusor’, U.S. PGPub. No. 2014/0051962) and further in view of Freeman et al. (hereinafter ‘Freeman’, U.S. PGPub. No. 2016/0059023).
In regard to independent claim 1 and dependent claims 6, 8, 11, 13-16 & 46, Krusor discloses a system for detecting contact between an electrode and a skin of a patient, the system comprising: an electrode assembly (electrodes 104/108 in Fig. 1; specific details of the electrode is shown in Fig. 4) comprising at least one electrode configured to be disposed substantially proximate to the patient’s skin (see Fig. 1) and configured to at least one of sense an electrocardiogram (ECG) signal of the patient and provide one or more therapeutic pulses to the patient ([0035], [0044]: electrode can be used for defibrillation and ECG monitoring, thus meeting claim 6); one or more sensors disposed on the electrode assembly and isolated from the at least one electrode (contact detector 444 as shown in the lower surface of the electrode (410) in Fig. 4; the detector 444 is necessarily electrically isolated from the electrode 424 to operate as intended, detect electrical property of the impedance or generate electrical current or voltage; otherwise, it would be shorted with the rest of the conductive layer), the one or more sensors configured to measure one or more properties to determine contact between the electrode and the patient’s skin ([0064]-[0068]: contact detector is a temperature sensor, a capacitive sensor, an claims 8, 13 & 14; [0065]: the use of more than one type of sensor or detection techniques to determine the contact between the electrode and the patient’s skin, thus meeting claims 15 & 16); and a controller configured to receive data representing the measured one or more properties and determine, based at least in part on the received data, whether the electrode is in contact with the patient ([0119], [0087], [0090]: host device such as 800  comprises a processor 830 in Fig. 8 that detects electrode and skin contact). 
However, Krusor does not disclose that the controller is further configured to model an electrical circuit representative an interface between one or more sensing locations and patient’s skin based at least upon the measured impedance level as claimed.
Freeman teaches a system comprising a processor configured to receive data representing the measured impedance from a sensor ([0023]: measures impedance), model an electric circuit representative of an interface between an electrode and the patient’s skin based upon the received data wherein at least one input to the model comprises at least a portion of the data representing the measured one or more properties ([0021]: a lumped circuit model of at least the electrode may be estimates of electrode-electrolyte skin interface based on the measured impedance), the model comprising a reactive portion and a resistive portion ([0057]: the complex impedance comprises resistance and reactance components; note that reactive component models capacitive and inductive properties while resistive component models the resistive properties of the interface between he electrode and the patient’s skin), receive an output from the modeled electric circuit, the output indicative of a level of contact between the one or more sensors and the skin of the patient ([0011]: the output of the modeled electric circuit is the current estimated impedance value), which is the output from the circuit mode, is monitored to determine the level of contact between the skin and the electrode), measure changes in impedance at the interface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Krusor so that it is configured to model an electrical circuit representing an electrode-electrolyte-skin circuit and determine the electrode contact quality as taught by Freeman, thereby arriving at the claimed invention. Doing so provides more accurate assessment of whether or not the electrode is in contact with the user’s skin ([0011]). It is noted that the output from the modeled electric circuit indicates both a level of contact between the electrode and the skin and thus the impedance sensor positioned on the center of the electrode and the skin due to the arrangement of the sensor and the electrode of Krusor.  
In regard to claims 2 & 3, 
 In regards to claim 4, Krusor further discloses a network interface operably connected to the controller ([0073]: the sense signal from the contact detector 444 can be wirelessly transmitted to an output device 470; In Fig. 5B, the contact detector 444 is shown to be connected with an RFID Tag 555 for the wireless communication to the output device, [0077] & [0088]) and configured to establish communication between the controller and a remote computing device such that, if the controller determines that the at least one electrode is not in contact with the patient’s skin, a notification is sent to the remote computing device indicating an electrode falloff event ([0077],[0088],[0096]-[0097]: the wireless connection (via RFID Tag 555 in Fig. 5B) or wired connection (805 in Fig. 8) established between the contact detector and the host device, specifically the processor 830 in Fig. 8 determines whether the electrode is in contact with the skin of the patient and also emits an alert such as auditory, visual or tactile alerts electronically to a remote care giver, as a transmitted message).
In regards to claim 5, Krusor further discloses wherein the one or more sensors are disposed on the at least one electrode (see Fig. 4: the detector 444 is flushed with the conductive layer 424 of the electrode 410).
In regards to claim 9, Krusor further discloses wherein the controller is further configured to compare the level of contact to a contact threshold level of contact to determine a falloff event ([0064]-[0069], [0088]-[0089]).
In regards to claim 10, Krusor further discloses wherein the one or more sensors are configured to measure an impedance level between the at least one electrode and one or more sensing locations of the patient’s skin ([0064]). 
In regards to independent claim 31 and dependent claims 32, 35, 40, 42-44, Krusor discloses a system for detecting contact between an electrode and a skin of a patient, the system claim 32; the intrinsic signal detected by the detector 444 necessarily comprises ECG activity of the patient when the detector 444 is against a patient’s skin, thus meeting claim 40; [0064]-[0068]: contact detector may additionally be a temperature sensor, a capacitive sensor, an optical sensor and an impedance sensor, thus meeting claim 42; [0065]: the use of more than one type of sensor or detection techniques to determine the contact between the electrode and the patient’s skin, thus meeting claims 43 & 44
However, Krusor does not disclose that the controller is further configured to model an electrical circuit representative an interface between one or more sensing locations and patient’s skin based at least upon the measured impedance level as claimed.
Freeman teaches a system comprising a controller configured to measure one or more impedance values indicating contact between the electrode and the patient’s skin ([0023]: measures impedance), model an electric circuit representative of an interface between an electrode and the patient’s skin based upon the measured impedance as the input ([0021]: a lumped circuit model of at least the electrode may be estimates of electrode-electrolyte skin interface based on the measured impedance), the model comprising a reactive portion and a resistive portion ([0057]: the complex impedance comprises resistance and reactance components; note that reactive component models capacitive and inductive properties while resistive component models the resistive properties of the interface between he electrode and the patient’s skin), receive an output from the modeled electric circuit, the output indicative of a level of contact between the electrode and the skin of the patient ([0011]: the output of the modeled electric circuit is the current estimated impedance value and is monitored to determine the level of contact between the skin and the electrode), measure changes in impedance at the interface between the at least one electrode and the patient’s skin based upon the output of the modeled electric circuit ([0011]: changes in the circuit model (e.g. comparison between current estimated impedance value and a previous estimated impedance value/baseline value is determined) and determine, based at least in part on the received data and the change sin impedance measured based upon the output of the modeled electric circuit, whether the at least one electrode is in contact with the patient’s skin ([0011]: short term excessive changes in the estimated impedance values based on the electrical circuit indicate poor electrode skin contact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Krusor so that it is configured to model an electrical circuit representing an electrode-electrolyte-skin circuit and determine the electrode contact quality as taught by Freeman, thereby arriving at the claimed invention. Doing so provides more accurate assessment of whether or not the electrode is in contact with the user’s skin ([0011]). It is noted that the output from the modeled electric circuit indicates both a level of contact between the electrode and the skin and thus the impedance sensor positioned on the center of the electrode and the skin due to the arrangement of the sensor and the electrode of Krusor.  
In regards to claim 33, Krusor discloses that the controller is configured to measure an impedance level between the one or more of the plurality of sensing electrodes and the patient’s skin based on the outputs indicative of ECG activity ([0064]: contact detector 444 is configured to change from one state to another; the change from one state to another is determined by electrical properties of the contact detector including impedance, generation of electrical current or voltage which intrinsically comprises ECG activities of the patient).
In regard to claims 37 & 38, see the rejection of claims 2 & 3 above.
In regards to claim 39, see the rejection of claim 4 above.
In regards to claim 41, see the rejection of claim 9 above.
Claims 7 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor, Freeman and further in view of Cohen et al. (hereinafter ‘Cohen’, U.S. PGPub. No. 2017/0056650).
In regard to claims 7 and 34, Krusor/Freeman combination discloses the invention substantially as claimed in claim 6/1 and 33/32/31, respectively and discussed above. While 
Cohen teaches that the impedance of an electrode is in the range of between 100-140 Ω when the electrode is in contact with a patient’s skin ([0105]). Furthermore, Cohen teaches that a substantially high impedance value indicates that loss of electrode contact from the patient’s skin ([0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Krusor so that when the detected impedance measured by the sensor is out of the normal range such as between 100-140 Ω, it indicates that the electrode is not in contact with the patient as taught by Cohen, thereby arriving at the claimed invention. Configuring the system, specifically the controller of Krusor to compared the measured impedance by the sensor/electrode with the normal range of the electrode-skin contact impedance and indicate an electrode fallout when the measured impedance is outside the normal range involves routine skilled in the art and a predictable result would ensue.  
Krusor/Cohen combination discloses substantially all the limitations of the claim(s) except for the specific range of 50-200 Ω.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure the electrode and the system to detect impedance at the claimed range which is considered to be within a normal range when the electrode is in contact with the patient’s skin, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller. 
Claims 12, 36 & 45 are rejected under 35 U.S.C. 103 as being unpatentable over Krusor and Freeman, and further in view of Lofhede et al. (hereinafter ‘Lofehede’, NPL: Textile Electrodes for EEG Recording).
In regards to claims 12, 36 & 45, Krusor/Freeman combination discloses the invention substantially as claimed in claim 11/10/1 and claim 35/33/32/31, respectively and discussed above. However, Krusor/Freeman does not disclose the electrical circuit model as claimed in claim 12.
Lofhede teaches a circuit model of an interface between an electrode and a skin of a patient including a first cell configured to simulate a stored energy level of the electrode (Ueq in Fig. 4), a first capacitive and resistive pair configured to simulate the electrode (Rct and Cdc), a second capacitive and resistance pair configured to simulate an electrolyte layer positioned between the electrode and the patient’s skin (Rl and Ct), a second cell configured to simulate an energy potential between the electrode and the patient’s skin (unlabeled electrolyte gel-skin potential in Fig. 4 between RLCT & RSCs), a second capacitive and resistance pair configured to simulate an epidermis layer of the patient (RSCS), and a resistance configured to simulate a dermis layer of the patient (Rsub). Given that Freeman contemplates more specific circuit model than as shown in Fig. 9, for example, further characterizing the skin, and explains that doing so would provide a more reliable estimate of the impedance ([0096]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krusor/Freeman combination and provide a more specific skin-electrolyte-electrode interface model as taught by Lofehede to determine the loss of electrode contact. As explained by Freeman, changes in the impedance and thus the changes in elements of the skin-electrolyte-
Furthermore, it is noted that the combination of Krusor/Freeman/Lofehede provides for the reactive portion of the modeled electrical circuit comprising a capacitor network (the capacitive elements, Cde, Ct, CT & Cs, contribute to the capacitive elements of the model) and a resistor network comprising one or more resistive elements (the resistive elements, Rct, Rl, Rs, Rsub, contribute to the resistive portion of the model).
Response to Arguments
Applicant’s arguments, see Remarks filed on April 19, 2021, has been fully considered.
With respect to the rejection(s) of claim(s) 1-6, 8-10, 13-16, 31-33 and 37-44 under 103 as being unpatentable over Krusor (U.S. PGPub. No. 2014/0051962) and Freeman (U.S. PGPub. No. 2016/0059023) has been fully considered. Applicant argues that Krusor fails to disclose the controller configured to “receive data representing the measured one or more properties from the one or more sensors and model an electric circuit representative of an interface between the at least one electrode and the patient’s skin based upon the received data wherein at least one input to the model comprises at least a portion of the data representing the measured one or more properties” and “receive an output from the modeled electric circuit, the output indicative of a level of contact between the at least one electrode and the skin of the patient, [and] measure changes in impedance at the interface between the at least one electrode and the patient’s skin based upon the output of the modeled electric circuit” as required in independent claim 1. This argument is unpersuasive. 
Freeman teaches a controller/processor configured to receive impedance data ([0023]: measures impedance) which is used to model an electric circuit representative of an interface 
Applicant’s remarks on page(s) 10-12 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 31. These arguments are unpersuasive and the rejections are tenable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/24/2021